

EXHIBIT 10.1
PURCHASE PROMISSORY NOTE


THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION HEREOF (UNTIL SUCH TIME,
IF ANY, AS SUCH COMMON STOCK IS REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR UNDER THE
SECURITIES LAWS OF ANY STATE OR JURISDICTION AND MAY NOT BE SOLD, OFFERED FOR
SALE OR OTHERWISE TRANSFERRED UNLESS REGISTERED OR QUALIFIED UNDER THE ACT AND
APPLICABLE STATE SECURITIES LAWS OR UNLESS THE COMPANY RECEIVES AN OPINION, IN
REASONABLY ACCEPTABLE FORM AND SCOPE, OF COUNSEL REASONABLY SATISFACTORY TO THE
COMPANY, THAT REGISTRATION, QUALIFICATION OR OTHER SUCH ACTIONS ARE NOT REQUIRED
UNDER ANY SUCH LAWS.
 
CONVERTIBLE PROMISSORY NOTE
 
EUR 1,662,500
October _____ , 2009

 
FOR VALUE RECEIVED, KIT digital, Inc., a Delaware corporation (the “Company”),
hereby promises to pay to the order of International Management Group GmbH, a
company organized under the laws of Germany, or registered assigns (the
“Holder”), the sum of One Million Six Hundred and Sixty Two Thousand Five
Hundred  Euros (EUR 1,662,500) (the “Principal”), with interest thereon, on the
terms and subject to the conditions set forth herein and in the Share Purchase
Agreement, dated as of the date hereof, between the Company and the Holder (the
“Purchase Agreement”).  Capitalized terms used but not defined herein have the
meanings ascribed to such terms in the Purchase Agreement.
 
The Company is permitted to deduct from the Principal under this Note
certain amounts that may be owed by the Holder to the Company pursuant to the
Waiver and Agreement dated on the date hereof between the Company and the
Holder.  In the event the Company elects to make any such deduction in
accordance with said Waiver and Agreement, the Company shall issue and deliver a
new promissory note to the Holder reflecting, as appropriate (i) a reduced
Principal amount, (ii) reduced Principal payment amounts under Section 1(b) and
(iii) a reduced Prepayment Amount under Section 2.  Simultaneously with the
delivery by the Company to the Holder of a new convertible promissory note
substantially in the form of this Note and reflecting the foregoing, this Note
shall automatically, without any action by the Company or the Holder, be
cancelled and replaced by such new convertible promissory note, and all
obligations hereunder shall be extinguished.
 
Payments of principal of, interest on and any other amounts with respect to this
Convertible Promissory Note (this “Note”) are to be made in Euros.
 
Notwithstanding any provision of this Note, the Purchase Agreement or any other
agreement to the contrary, the Company shall not be required to pay, and the
Holder shall not be permitted to contract for, take, reserve, charge or receive,
any compensation that constitutes interest under applicable law in excess of the
maximum amount of interest permitted by applicable law.
 
The original Holder of this Note will be deemed, by its acceptance hereof, to
have agreed to the provisions and to have made the representations and
warranties set forth in clause 5 of the Purchase Agreement.

 
 
 

--------------------------------------------------------------------------------

 

1.           Interest; Payments
 
(a)         This Note shall bear interest on Principal amounts outstanding from
time to time commencing on April 1, 2010 until the Maturity Date at the rate of
six and one-half percent (6.5%) per annum (“Interest”).  All Interest shall be
calculated on the basis of a 360-day year counting the actual days elapsed and
shall be calculated quarterly with an intra-period pro rata calculation.
 
(b)         On each of the following dates (or if such date is not a business
day, the business day immediately following such date) (each, a “Payment Date”)
there shall become due and payable an aggregate Principal amount of EUR
277,083.33:
 
Payment Date
 
December 31, 2009
 
March 31, 2010
 
June 30, 2010
 
September 30, 2010
 
December 31, 2010



Each such payment shall be without premium, but together with accrued Interest
on such Principal amount to the date of such payment, unless the Company shall
elect to add such accrued Interest to the Principal of the Note pursuant to
Section 1(c).  On March 31, 2011 (the “Maturity Date”), there shall become due
and payable and the Company shall pay the entire unpaid Principal amount of the
Notes (including all Additional Principal (defined below)), together with all
Interest accrued thereon and all other amounts, if any, due and remaining unpaid
thereon.
 
(c)         Accrued Interest on the Principal balance of this Note shall be
payable on each Payment Date and the Maturity Date, but, upon the election of
the Company, may instead be added to the Principal balance of this Note (such
amount “Additional Principal”) on each Payment Date (but not the Maturity Date).
 
2.           Prepayment
 
The unpaid Principal balance of this Note, may, at the Company’s option, be
prepaid in whole, whether through a conversion in accordance with Section 6 or a
payment in cash, at any time or from time to time on or before January 8, 2010,
upon five (5) days’ prior written notice to the Holder; provided, however, that
if the Company elects to so prepay or convert the unpaid Principal balance of
this Note, for the purposes of this Section 2, the unpaid Principal balance of
this Note shall be discounted by 18% and the total amount of unpaid Principal
the Company shall be required to pay to the Holder hereunder shall equal EUR
1,363,250 minus any amounts paid by the Company to the Holder under Section 1
(the “Prepayment Amount”).  Payment by the Company of the Prepayment Amount in
accordance with this Section 2 shall constitute full satisfaction of the
Company’s obligations hereunder.
 
 
 
2

--------------------------------------------------------------------------------

 
 
3.           Time of the Essence
 
       It is agreed that time is of the essence on this Note.
 
4.           Events of Default
 
       Each of the following shall be deemed an “Event of Default”:
 
(a)         The Company shall default in the payment when due of any Principal
of or Interest on this Note, whether at maturity, by acceleration or otherwise;
or
 
(b)         The Company (i) shall admit in writing its inability to pay its
debts as they mature, or (ii) shall make a general assignment for the benefit of
creditors, or (iii) shall be adjudicated bankrupt or insolvent, or (iv) shall
commence a voluntary proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect; or
 
(c)         An involuntary proceeding shall be commenced against the Company
seeking liquidation, reorganization or other relief with respect to it or its
debts under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or a receiver, liquidator, trustee, custodian, conservator or other such
person shall be appointed by any court to take charge of the Company’s affairs,
assets or business, and (i) the Company shall admit to the material allegations
of the petition or complaint in such proceeding, or (ii) such involuntary
proceeding or appointment shall remain undismissed and unstayed for a period of
sixty (60) days; or
 
(d)         If any representation or warranty made by the Company in the
Purchase Agreement shall be determined to have been false or misleading in any
material respect as of the date made; or
 
(e)         Any failure by the Company to perform or observe any of its
covenants contained in the Purchase Agreement; provided, however, that with
respect to any such non-compliance which is capable of being cured, such
non-compliance shall not constitute an Event of Default unless and until such
non-compliance remains uncured for a period of thirty (30) days after the
occurrence of such non-compliance; or
 
(f)          If a final judgment or judgments in an aggregate uninsured amount
in excess of EUR 1,000,000 shall be rendered against the Company which is not,
within thirty (30) days after the entry thereof, discharged or the execution
thereof stayed pending appeal, or within thirty (30) days after the expiration
of any such stay, such judgment is not discharged; or
 
(g)         Any default with respect to any other indebtedness or liabilities of
the Company Subsidiaries in any amount in excess of (i) EUR
1,000,000 individually or in the aggregate, in each case if the effect of such
default is to permit the holder(s) to accelerate the maturity of such
indebtedness or liabilities as the case may be; or
 
 
 
3

--------------------------------------------------------------------------------

 

(h)         The occurrence of any levy upon or seizure or attachment of any
property of the Company having an aggregate fair market value in excess of EUR
1,000,000 which levy, seizure or attachment shall not be set aside, bonded or
discharged within thirty (30) days after the date thereof; or
 
(i)           The suspension of all or any substantial portion of the normal
business operations of the Company and its Subsidiaries (taken as a whole) for
any period in excess of ten (10) consecutive days (provided that, if such
suspension occurs by reason of any force majeure, same shall not constitute an
Event of Default so long as the Company takes all reasonable steps to restore
normal business operations as promptly as reasonably practicable); or
 
(j)           Any liquidation, dissolution or winding up of the Company or its
business; or
 
(k)         The Company shall default in the payment when due of any principal
of or interest, whether at maturity, by acceleration or otherwise, on the
Indemnity Promissory Note.
 
5.           Consequences of an Event of Default
 
(a)         Non-Payment; Bankruptcy. If there shall occur any Event of Default
specified in subsections (a), (b) or (c) of Section 4 hereof, the unpaid
Principal balance of this Note and all accrued Interest thereon shall be
immediately due and payable, without presentment, demand, protest or notice of
any kind, all of which are expressly waived.
 
(b)         Other Defaults. If any other Event of Default shall occur, the
Holder may, at its option, by written notice to the Company, declare the entire
unpaid Principal balance of this Note and all accrued Interest thereon due and
payable, and the same shall thereupon become immediately due and payable without
presentment, demand, protest or (except as expressly required hereby) notice of
any kind, all of which are expressly waived.
 
6.           Conversion
 
(a)         Optional Conversion.  The Company may, at its option, at any time
prior to the payment or prepayment of this Note, convert the Principal balance
of this Note in whole (and, at the Company’s option, all unpaid accrued Interest
hereunder) into shares of the Company’s common stock, par value $0.0001 (“Common
Stock”), at a price per share of Common Stock equal to the 20-day trailing
volume weighted average price of the Common Stock (the “Conversion Price”),
calculated as of the trading day immediately preceding the Conversion Date;
provided, however, that in no event shall the number of shares of Common Stock
for which this Note is convertible exceed 10% of the Company’s issued and
outstanding shares of Common Stock (when added to the number of shares of Common
Stock owned by the Holder and any of its affiliates immediately prior to the
conversion of this Note), without giving effect to any shares of Common Stock
subject to or issued pursuant to the conversion of this Note.  For the avoidance
of doubt, if this Note is converted before the expiration of the prepayment
period set forth in Section 2, the Company is still required to convert the full
Principal balance as opposed to the reduced Prepayment Amount.  In the event the
Conversion Shares would exceed 10.0%, the Company shall not have the option to
convert the shares hereunder.  The effective date of any voluntary conversion
hereunder is herein referred to as the “Conversion Date.”

 
 
4

--------------------------------------------------------------------------------

 

(b)         Mechanics of Conversion.  Upon notice to the Holder of the Company’s
conversion election as provided in Section 6(a), the Company shall, in
accordance with Section 6(c), issue or cause to be transferred to the Holder (or
to the Holder’s designee(s)) the number of shares of Common Stock to which the
Holder shall be entitled upon such conversion, and shall deliver or cause to be
delivered to the Holder or such designee(s) the certificates representing such
shares of Common Stock.  All shares of Common Stock issued or delivered upon any
conversion hereunder shall, when issued or delivered, be duly authorized,
validly issued, fully paid and nonassessable.  In lieu of any fractional shares
to which the Holder would otherwise be entitled, the Company shall pay cash
equal to such fraction multiplied by the applicable per share Conversion
Price. Further, any accrued but unpaid Interest outstanding on the Conversion
Date, unless converted into Common Stock at the Company’s option, shall be paid
to the Holder in cash simultaneously with the delivery of certificates for
Common Stock.
 
(c)         Issuance of Common Stock Upon Conversion.  Within a reasonable time,
not exceeding ten (10) days after the Conversion Date, the Company shall deliver
or cause to be delivered, to or upon the written order of the Holder of this
Note so converted, certificates representing the number of fully paid and
nonassessable shares of Common Stock into which this Note has been converted in
accordance with the provisions of this Section 6.  If this Note has been
converted in full, then, within a reasonable time, not exceeding ten (10) days
after receipt by the Holder of such stock certificates, the Holder shall
surrender this Note to the Company for cancellation.  Subject to the following
provisions of this Section 6, such conversion shall be deemed to have occurred
on the Conversion Date, so that the Holder of this Note shall be treated for all
purposes as having become the record holder of such shares of Common Stock at
such time.
 
(d)         Taxes on Conversion.  The issuance of certificates for shares for
Common Stock upon the conversion of this Note shall be made without charge by
the Company to the converting Holder for any tax in respect of the issuance of
such certificates and such certificates shall be issued in the name of, or in
such names as may be directed by, the Holder of this Note; provided, however,
that the Company shall not be required to pay any tax which may be payable in
respect of any transfer involved in the issuance or delivery of any such
certificate in a name other than that of the Holder of this Note, and the
Company shall not be required to issue or deliver such certificates unless or
until the person or persons requesting the issuance thereof shall have paid to
the Company the amount of such tax or shall have established to the satisfaction
of the Company that such tax has been paid.
 
(e)         Common Stock Reserved.  The Company shall reserve and keep available
out of its authorized but unissued Common Stock such number of shares of Common
Stock as shall from time to time be sufficient to effect conversion of this Note
into Common Stock.

 
 
5

--------------------------------------------------------------------------------

 

(f)          Restricted Securities.  The shares of Common Stock issuable to the
Holder hereunder (the “Shares”) may not, at the time of issuance, have been
registered under any federal or state securities laws, and will thus constitute
“restricted securities” within the meaning of federal and state securities
laws.  By its receipt of Shares, the Holder will be deemed to acknowledge and
confirm that it is receiving such Shares for its own account for investment, and
not with a view to the resale or distribution thereof in violation of any
federal or state securities laws.
 
7.           Payment; Delivery.  Any check, draft, money order or other
instrument given in payment of all or any portion hereof may be accepted by the
Holder and handled in collection in the customary manner, but the same shall not
constitute payment hereunder or diminish any rights of the Holder except to the
extent that actual cash proceeds of such instrument are unconditionally received
by the Holder.
 
8.           Compliance with Applicable Law
 
It is expressly stipulated and agreed to be the intent of Company and Holder at
all times to comply with the applicable law in connection with this Note.  All
sums paid or agreed to be paid to the Holder for the use, forbearance or
detention of the indebtedness evidenced hereby shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread throughout the full
term of such indebtedness until payment in full so that the rate or amount of
interest on account of such indebtedness does not exceed the applicable usury
ceiling.
 
9.           Severability
 
Whenever possible, each provision of this Note will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note is held by a court of competent jurisdiction to be invalid, illegal
or unenforceable in any respect under any applicable law, such provision shall
thereupon be deemed modified to the extent necessary to render same valid, or
excised from this Note, as the situation may require, and this Note shall be
construed and enforced as if such provision had been included herein as so
modified in scope or application, or had not been included herein, as the case
may be.
 
10.         Governing Law; Jurisdiction; Waiver of Jury Trial
 
 The provisions of this Note shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions. The Company hereby irrevocably
consents to the jurisdiction of all courts (state and federal) sitting in the
State of New York in connection with any claim, action or proceeding relating to
or for collection or enforcement of this Note, and hereby waives any defense of
inconvenient forum or other such claim or defense in respect of the lodging of
any such claim, action or proceeding in any such court. THE COMPANY HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY CLAIM, ACTION OR PROCEEDING
RELATING TO OR FOR THE COLLECTION OR ENFORCEMENT OF THIS NOTE.

 
 
6

--------------------------------------------------------------------------------

 

11.         Miscellaneous
 
No delay or failure by the Holder in exercising any right, power, privilege, or
remedy shall be deemed to be a waiver of the same or any part thereof; nor shall
any single or partial exercise thereof or any failure to exercise the same in
any instance preclude any future exercise thereof, or the exercise of any other
right, power, privilege or remedy, and the rights and remedies provided for
hereunder are cumulative and not exclusive of any other right or remedy
available at law or in equity. Except in accordance with Paragraph 2 above or as
otherwise permitted in writing by the Holder, the Company shall make all
payments hereunder, whether in cash or stock pursuant to Paragraph 6 above,
without deduction, whether by way of set-off, counterclaim, discount or
otherwise.  Neither any provision of this Note nor any performance hereunder may
be amended or waived except pursuant to an agreement in writing signed by the
party against whom enforcement thereof is sought. Except as otherwise expressly
provided in this Note, the Company hereby waives diligence, demand, presentment
for payment, protest, dishonor, nonpayment, default, and notice of any and all
of the foregoing. All amounts payable hereunder shall be payable without relief
under any applicable valuation and appraisement laws. The Company hereby
expressly agrees that this Note, and/or any payment hereunder, may be extended,
modified or subordinated (by forbearance or otherwise) from time to time,
without in any way affecting the liability of the Company hereunder.
 
12.         Collection Costs
 
 In the event that the Holder shall, after the occurrence of an Event of
Default, turn this Note over to an attorney for collection, the Company shall
further be liable for and shall pay to the Holder all collection costs and
expenses incurred by the Holder, including reasonable attorneys’ fees and
expenses; and the Holder may take judgment for all such amounts in addition to
all other sums payable hereunder.
 
KIT DIGITAL, INC.
 
By:
   
Name:
 
Title:

 
 
 
7

--------------------------------------------------------------------------------

 